Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00560-CR

                                 Vernon Lee TRAVIS, III,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B13637
                       Honorable Stephen B. Ables, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 10, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice